   Case 19-70269-JAD            Doc 42      Filed 07/29/19 Entered 07/29/19 09:26:56                 Desc Rschd.
                                              First Mtg Page 1 of 1
Form RSC

                                  United States Bankruptcy Court
                               WESTERN DISTRICT OF PENNSYLVANIA
                                   RESCHEDULED MEETING NOTICE
                           NOTICE COMMENCEMENT OF CASE UNDER CHAPTER 11
                                      OF THE BANKRUPTCY CODE
                             MEETING OF CREDITORS, AND FIXING OF DATES
                                         Case No. 19−70269−JAD

In re: Debtor(s) (name(s) used by the debtor(s) in the last 6 years, including married, maiden, trade, and address):
    Blacklick Hotspot Corp.
    1093 Lakemont Dr.
    Pittsburgh, PA 15243
Social Security No.:

Employer's Tax I.D. No.:
  45−3703052
NAME/ADDRESS OF ATTORNEY FOR DEBTOR                         NAME/ADDRESS OF TRUSTEE
Robert O Lampl                                              none
Robert O Lampl Law Office
Benedum Trees Building
223 Fourth Avenue, 4th Floor
Pittsburgh, PA 15222
Telephone number: 412−392−0330

DATE/TIME/LOCATION OF MEETING OF
CREDITORS
September 11, 2019
10:00 AM
Liberty Center, 7th Floor, Room 725, 1001 Liberty
Avenue, Pittsburgh, PA 15222

                  FAILURE OF THE DEBTOR(S) TO APPEAR AT THE MEETING OF
                  CREDITORS WILL RESULT IN AN ORDER TO SHOW CAUSE WHY
                  THE CASE SHOULD NOT BE DISMISSED.

Dated: 7/29/19                                              BY THE COURT

                                                            Jeffery A. Deller
                                                            Judge
